Prospectus Supplement (To Prospectus Dated December 1, 2006) $572,803,100 (Approximate) Morgan Stanley Mortgage Loan Trust 2007-8XS (Issuing Entity) Mortgage Pass-Through Certificates, Series 2007-8XS Morgan Stanley CapitalI Inc. (Depositor) Morgan Stanley Mortgage CapitalInc. (Sponsor and Seller) Wells Fargo Bank, National Association (Master Servicer) Morgan Stanley Mortgage Loan Trust 2007-8XS is issuing thirty-four classes of certificates, but is offering only thirty-two of these classes of certificates through this prospectus supplement. Each class of certificates will receive monthly distributions of interest, principal or both, commencing June 25, 2007. You should read the section entitled “Risk Factors” starting on page S-14 of this prospectus supplement and page 6 of the accompanying prospectus and consider these factors before making a decision to invest in the certificates. The certificates represent interests in the assets of the issuing entity only and are not interests in or obligations of any other person. Neither the certificates nor the underlying mortgage loans will be insured or guaranteed by any governmental agency or instrumentality. This prospectus supplement may be used to offer and sell the offered certificates only if accompanied by the prospectus. The Assets of the Issuing Entity— ·
